Citation Nr: 1418139	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2006 statement, the Veteran indicated that he was at "100% disability with S.S. over a stroke I had Feb 1999."  In the February 2010 VA audio examination, in providing other pertinent history related to the Veteran's hearing loss, the examiner noted the Veteran "sustained a brain aneurism in 1999.  Unsure if hearing loss resulted from this incident."  

The Veteran's SSA records are not associated with the claims file and must be obtained on remand as they may be potentially relevant to the claim on appeal.  Therefore, the RO must contact SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  See 38 C.F.R. § 3.159(c)(2012); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that the Veteran discusses his hearing loss in an August 2013 statement that has not been considered by the AOJ.  The AOJ should consider the statement when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Thereafter, readjudicate the issue of entitlement to service connection for hearing loss, left ear, on the merits.  Consideration of the Veteran's August 2013 statement as well as any newly associated evidence produced from the above development should be noted.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

